Mr. Presiding Justice Freeman delivered the opinion of the court. The burden of appellant’s complaint is that the premises were sold for an inadequate price. The only-evidence of this called to our attention is that the sale was made for two-thirds of the commissioners’ valuation. Mere inadequacy of price will not justify vacating the sale and depriving the vendee of the benefit of her purchase, where a judicial sale has been conducted in the usual manner and the purchaser is a stranger to the order of sale, as in this case, unless the inadequacy is such as to amount to evidence of fraud, of which there is no claim here. Kiebel v. Leick, 216 Ill. 474-476. It seems to be supposed that the chancellor erred in directing a sale under the valuation made by the second set of commissioners, because it is said the order under which the first commissioners acted had not been formally vacated; that as there had been two sets of commissioners appointed, it is doubtful which report is referred to in the decree. The point is not well taken. The first set of commissioners performed the duty for which they were appointed. The court found the premises would not sell for two-thirds of their valuation, and thereupon appointed new commissioners to make another valuation. The decree complained of approved the report of the new appointees in specific terms and ordered a sale accordingly. There is no uncertainty about it. It is said that this being a proceeding in chancery for partition, it was error to appoint commissioners and decree a sale in accordance with the provisions of the Partition Statute (R.S., chap. 106) which it is said are applicable only to a proceeding at law begun by petition. It was said in Labadie v. Hewitt, 85 Ill. 341-343, that the statute does not take away jurisdiction from courts of chancery, nor does it alter or amend the chancery practice in partition causes, nor require the practice to conform to the Partition Act. The latter act, however, requires conformity in a number of instances to the chancery practice. There is no reason that we are aware of that prevents a court of chancery from proceeding in the matter of valuation and sale in a partition proceeding in accordance with methods pointed out in the Partition Act for the guidance of courts at law, and not inconsistent with chancery practice. It is said that the master in malting the sale failed to conform strictly to the order of court under which he was acting, in that he was required by such order to sell the premises to the “highest” bidder, whereas he advertised that the sale would be made to the “highest and best bidder.” His report shows that he made the sale in accordance with the decree to the highest bidder. The criticism is not well founded. No material error appears, and the decree Appealed from must be affirmed. Affirmed.